Citation Nr: 0125052	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  98-01 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for retinitis 
pigmentosa.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.      

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York, (the RO) which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for retinitis pigmentosa.   

In October 2000, the veteran testified before the undersigned 
Board Member at a personal hearing at the RO.  A transcript 
of that hearing has been associated with the veteran's VA 
claims folder.

This matter was remanded to the RO in January 2001.   


FINDINGS OF FACT

1.  In an unappealed January 1956 decision, the Board denied 
a claim of entitlement to service connection for retinitis 
pigmentosa.     

2.  Evidence submitted since the Board's January 1956 
decision is cumulative and it does not bear directly and 
substantially upon the specific matter under consideration; 
nor is it so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for retinitis pigmentosa.   



CONCLUSION OF LAW

Evidence submitted since the Board's final January 1956 
decision is not new and material; thus, the veteran's claim 
of entitlement to service connection for retinitis pigmentosa 
is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
38 C.F.R. §§ 3.156, 20.1100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for entitlement to 
service connection for retinitis pigmentosa, which was denied 
by the Board in January 1956.  In the interest of clarity, 
the Board will initially review generally applicable law and 
regulations and discuss the issue on appeal.

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000). 

A veteran who served during a period of war is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a). 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during wartime service.  38 U.S.C.A. § 1154; 38 C.F.R. 
§ 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2000). 

Finality/new and material evidence

In general, prior Board decisions are final. 38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1100 (2000).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Duty to assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The definition of new and material evidence has also changed, 
but only for claims filed on or after August 29, 2001; this 
appeal is not affected.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).

Analysis

In a January 1956 decision, the Board denied the veteran's 
claim of entitlement to service connection for retinitis 
pigmentosa.  The veteran was notified of this determination 
by a letter from the Board in January 1956.  

A decision of the Board is final with the exception that a 
claimant may later reopen a claim if new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (previously 
4004); 38 C.F.R. §§ 3.160(d), 20.1100.

In order to reopen the claim for service connection for 
retinitis pigmentosa, new and material evidence must be 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156

At the time of the January 1956 Board decision, the evidence 
of record included the veteran's service medical records and 
the hearing transcript of the veteran's October 1955 hearing 
before the Board.   

In the January 1956 decision, the Board denied service 
connection for retinitis pigmentosa because the record 
clearly and unmistakably showed that the defective night 
vision existed prior to service and the evidence of record 
did not show that this disorder was aggravated during 
service.   

The evidence submitted since the January 1956 decision 
includes a July 1975 operation report, a September 1976 VA 
examination report, a June 1990 statement by Dr. G.P., a June 
1997 statement by Dr. D.M., an August 2000 statement by Dr. 
S.U., and a hearing transcript of the veteran's testimony 
before the Board in October 2000.  

The Board finds that the veteran has not submitted new and 
material evidence which is sufficient to reopen his claim of 
entitlement to service connection for retinitis pigmentosa.  
The July 1975 operation report indicates that the pre-
operative diagnosis was lenticular opacity of the right eye 
and pigmentary degeneration of both eyes.  The veteran 
underwent a peripheral iridectomy of the right eye and aphako 
extraction of the right eye.  This evidence is new, but this 
evidence is not material.  This evidence does not bear 
directly and substantially upon the specific matter under 
consideration which is whether the retinitis pigmentosa was 
incurred in service or was aggravated during service.  The 
operation report does not address the issue of whether the 
retinitis pigmentosa was aggravated during the veteran's 
period of service.  This report only shows that the veteran 
had surgery on his right eye approximately 30 years after 
service separation.  This report is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim, because this report does not address the etiology 
of the retinitis pigmentosa or whether this disorder 
increased in severity during service.       

The September 1976 VA examination report and the statements 
by Dr. G.P., Dr. D.M., and Dr. S.U. are new evidence, but 
this evidence is not material.  The VA examination report and 
the statements by the veteran's physicians describe the 
nature and severity of the veteran's eye disorder.  The 
examination report and medical statements do not discuss the 
etiology of the retinitis pigmentosa or whether this disorder 
was incurred in service or aggravated in service.  These 
records and reports do not even address the veteran's period 
of service, which is the specific time period in question.  
These reports only discuss the severity of the veteran's eye 
disorder over thirty years after service separation.  This 
evidence does not bear directly and substantially upon the 
specific matter under consideration which is whether the 
retinitis pigmentosa was incurred in service or was 
aggravated during service.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the Board concludes 
that this evidence is not material.       
 
At his personal hearing before the undersigned Board member 
in October 2000, the veteran, his representative and his 
spouse stated, in essence, that the veteran was treated for 
retinitis pigmentosa in service.  The veteran indicated that 
he did not have a problem with this disorder prior to 
service.  (Hearing Transcript, dated in October 2000, page 
4).  The veteran described the treatment of his eye disorder 
after service.  (page 10).  He described the difficulties he 
has had in school and at work due to the eye disorder.  (page 
11).    

The Board finds that the testimony regarding the treatment of 
the veteran's eye disorder in service is not new evidence, 
since the veteran described the treatment of his eye disorder 
at the hearing before the Board in 1955.  The service medical 
records also describe the treatment of the eye disorder in 
service in detail.  The veteran's testimony is cumulative and 
redundant.  

The Board also finds that the veteran's testimony that the 
retinitis pigmentosa first manifested in service is not new 
evidence, since the veteran indicated that the eye disorder 
first manifested in service at the hearing before the Board 
in 1955.  Thus, the veteran's testimony is cumulative and 
redundant.  

The Board finds that the veteran's testimony as to the 
treatment of his eye disorder since service and his 
difficulty at work and school due to the eye disorder is new 
evidence, since this evidence was not part of the record at 
the time of the 1956 Board decision.  However, the Board 
finds that these statements are not material.  This evidence 
does not address the specific matter under consideration 
which is whether the retinitis pigmentosa was incurred in 
service or aggravated in service.  This evidence only 
addresses the level of disability after service.  This 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, the 
Board concludes that this evidence is not material.

In summary, the Board finds that the evidence submitted since 
the January 1956 decision, specifically the July 1975 
operation report; the September 1976 VA examination report; 
medical statements by Dr. G.P., Dr. D.M., and Dr. S.U.; and 
the October 2000 hearing transcript, is not new and material 
evidence as it is either cumulative or does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that new and material evidence 
has not been submitted, and the claim is not reopened. 


ORDER

New and material evidence having not been submitted, the 
veteran's claim of entitlement to service connection for 
retinitis pigmentosa is not reopened and the appeal is 
denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

